Citation Nr: 1241076	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-37 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to total disability rating based on individual unemployability (TDIU).

2. Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for disabilities of the feet.

4. Entitlement to service connection for a bilateral knee disability, to include as secondary to his disabilities of the feet.

5. Entitlement to an initial disability rating in excess of 50 percent for service-connected depression.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Notably, service connection for depression was granted in October 2008 with a 30 percent rating.  The RO increased the initial rating to 50 percent in a July 2011 rating decision and supplemental statement of the case.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

Subsequent to the issuance of the July 2011 supplemental statement of the case, the Veteran submitted additional evidence.  He submitted appropriate waivers of RO review.  Therefore, the case is ready for adjudication.  38 C.F.R. § 20.1304 (2012).


FINDINGS OF FACT

1. On March 29, 2012, prior to the promulgation of a decision in the appeal, the Veteran testified at his hearing before the Board that he wished to withdraw his current claim on appeal for TDIU.

2. The Veteran's testimony from the March 2012 Board hearing has been transcribed and associated with the claims file, thus constituting a written withdrawal of his appeal seeking TDIU.

3. The Veteran does not have a valid diagnosis of PTSD based upon verified stressors.

4. The Veteran's pre-existing pes planus did not increase in severity during service and his current plantar fasciitis did not have onset during or as a result of service.

5. The Veteran's bilateral knee disabilities did not have onset during or as a result of service.

6. The Veteran's depression has not caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. Because the Veteran has withdrawn his appeal on the issue of entitlement to TDIU, the Board does not have jurisdiction to consider the claim.  38 U.S.C.A.        § 7105 (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2012).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A.     §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3. The criteria for service connection for disabilities of the feet have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R.         §§ 3.159, 3.303 (2012).

4. The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R.         §§ 3.159, 3.303, 3.310 (2012).

5. The criteria for an initial rating in excess of 50 percent for service-connected major depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran indicated his desire to withdraw his appeal seeking TDIU at his hearing before the Board in March 2012.  The oral withdrawal of the claim was made on the record and a transcript of the hearing has been associated with the claims file.  This transcribed statement constitutes a written withdrawal of the substantive appeal with regard to the issue of entitlement to TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the claim for TDIU, and it must therefore be dismissed, without prejudice.  38 U.S.C.A.               § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown , 7 Vet. App. 439, 488 (1995) (en banc).  When aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  If the government fails to rebut the presumption of soundness under § 1111, the claim is one for service connection rather than service aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to rebutting the presumption of soundness, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  [Citation omitted]  If this burden is met, then the veteran is not entitled to service-connected benefits."  Id. at 1096.

If a preexisting disorder is noted upon entry into service, the veteran cannot claim service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

If a veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation will not be conceded where there was no increase in severity of the disability during service, based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

An increase in severity must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A.            § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. PTSD

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The U.S. Court of Appeals for Veterans' Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

The Veteran seeks service connection for PTSD based on a theory of aggravation.  Specifically he argues that his traumatic childhood caused PTSD and that the condition was aggravated by his period of active service.

Service treatment records (STRs) include the December 1990 entrance examination and report of medical history form.  Neither document indicates psychiatric complaints or abnormalities.  Testing was normal.  Thus, an acquired psychiatric disorder was not noted at entrance to service and he is presumed to have been sound.  To rebut the presumption of soundness, there must be clear and unmistakable evidence showing the existence of PTSD prior to service.  While some treatment records note his reported traumatic childhood, none indicate that his past resulted in an acquired psychiatric disorder that clearly and unmistakably pre-existed service.  The Board has considered his statements alleging preexisting PTSD, but finds that his testimony alone is not sufficient to rebut the presumption of soundness.  This hurdle requires clear and unmistakable evidence to find a preexisting disability.  38 U.S.C.A. § 1111.  While he is competent to report symptoms of a disability, he is not competent to render a credible opinion as to the diagnosis of his alleged symptoms.  Acquired psychiatric disorders such as PTSD are not readily observed by laypersons and require professional guidance and expertise for proper diagnosis due to overlapping symptoms between disabilities.  Unfortunately, none of the competent and credible evidence shows that he had PTSD or any other acquired psychiatric disability prior to service.  Consequently, the Veteran is presumed to have been mentally sound at entrance to service and his claim for service connection based on the theory of aggravation of a pre-existing disability must be denied.

The Board has also considered whether service connection for PTSD is warranted on a direct basis.  STRs and treatment records dated subsequent to service show diagnosis and treatment of depression, which is service connected.  None show a diagnosis of PTSD.

During his March 2012 Board hearing, the Veteran asked the Board to remand his claim to schedule a new VA examination, claiming that prior diagnoses are incorrect and that an additional examination will result in the proper diagnosis of PTSD.  The Board understands the Veteran's frustration over what he perceives as a wrong diagnosis; however, he has been treated for his acquired psychiatric disorder, depression, for almost 20 years and none of his providers, to include two VA examiners, have diagnosed PTSD.  Further, even if an additional VA examination resulted in a diagnosis of PTSD, service connection could still not be granted as he has failed to provide evidence of a verifiable stressor upon which a valid diagnosis for PTSD could be based.  Per his statements, he did not participate in combat and his service personnel records fail to show that he was stationed in a war zone.  
Further, although he alleges mental abuse and harassment and appears to indicate that he was helpless against the treatment, the amended provisions under 38 C.F.R. § 3.304(f)(3) do not apply to his claim.  The plain meaning of 38 C.F.R.                       § 3.304(f)(3) is that it applies to fear of hostile military or terrorist activities, not fear of other service members, to include any harassment or assaults.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Thus, he is not entitled to the presumptions under 38 C.F.R. § 3.304(f)(3).

In his stressor statement, he said he was subjected to cruel and inappropriate treatment, including being lied to, subjected to menial tasks, denied promotions, isolated from others, made fun of, and denied leadership opportunities.  He also said that at one point, he was threatened with separation if he sought mental health treatment.  As a result of the poor treatment during service, he suffers periods of uncontrollable anger, depression, and frustration.  He is also unable to trust people and has been fired from positions due to attitude and anger issues.  He struggles daily to cope and maintain composure when dealing with dishonest people.  Unfortunately, he did not provide specific incidents or dates and in February 2011, the RO made a formal finding that the Veteran had not submitted adequate information about his in-service stressors to send for verification from the U.S. Army and Joint Services Records Research Center (JSRRC).

During his March 2011 VA examination, which was scheduled to determine the current severity of his service-connected depression, he said he watched a friend lose a hand during a gun malfunction in Korea.  Despite the report of this stressor, the examiner did not find adequate symptoms to diagnose PTSD.  The Board points out that this is the first and what appears to be the only time the Veteran has ever mentioned this alleged stressor.  He did not mention this stressor during his Board hearing, report it to the RO for verification, or provide to the examiner specific details such as dates, places, or names for verification from JSSRC.  Regardless, without a diagnosis of PTSD, further exploration of this alleged stressor is not warranted at this time.

Based on the evidence, the Board finds that service connection for PTSD is not warranted on a direct basis.  He was not diagnosed during and has not been diagnosed with PTSD since service.  Even if he had been diagnosed with PTSD, the evidence does not show a verified or verifiable stressor upon which a diagnosis of PTSD could be based.  While the Board has considered the Veteran's statement regarding his friend losing a hand in Korea, because he reported that incident only once in the past 20 years and in conjunction with his claim for service connection, the Board finds his statement as to this stressor not credible.

Even if service-connection for PTSD were granted, the Board must point out that the Veteran would not be entitled to additional compensation due to the rules against pyramiding.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  Here, PTSD and depression are both rated under the General Rating Formula for Mental Disorders and would be rated based on overlapping symptoms; therefore, separate ratings for the disabilities is prohibited.  38 C.F.R. § 4.130.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B. Feet

The Veteran seeks service connection for disabilities of the feet.  He claims that his pre-existing bilateral pes planus was aggravated by service.  First, the December 1990 entrance examination indicates mild, asymptomatic pes planus.  Accordingly, because the condition was noted at entry to service, he is not presumed sound as to this disability.

To determine whether the condition has been aggravated by service, independent medical evidence must show that it was permanently worsened beyond its natural progression.  As noted above, the entrance examination noted asymptomatic pes planus.  Supporting the finding is the accompanying report of medical history form which shows the Veteran denied having foot disabilities, attesting to the fact that his feet were asymptomatic at entrance.

STRs show that he was diagnosed with plantar fascitis of the left foot in June 1991; however, the records do not indicate that the condition was due to or related to his pes planus.  No further complaints or diagnoses of plantar fascitis were noted during service.  Therefore, the evidence fails to show that the plantar fasciitis was chronic disability or that it constituted a permanent worsening of the bilateral pes planus.

In June 1993 he complained of calluses on his left foot, which were diagnosed as possible hyperkeratosis or plantar warts.  He has been granted service-connection for this condition.

In April 1995, he was treated for an injured left pinky toe and right heel.  The x-rays were normal.  The assessment was possible exercise induced injuries.  A relationship to his pes planus was not noted.  Subsequent treatment records do not show complaints or treatment related to the injuries, thus the evidence does not show a chronic condition or that the acute injuries constituted a permanent worsening of the bilateral pes planus.

A separation examination is not of record; however, during a general VA examination completed in May 1996, two months after separation from service, the Veteran complained of plantar warts on his left foot.  He said the condition had existed since 1993.  He denied pain.  He did not report any other foot conditions or symptoms at that time, supporting a finding that the bilateral pes planus was not permanently worsened by service.

Because the plantar fasciitis, pinky toe, and right heel conditions resolved prior to separation from service, the Board finds that the independent medical evidence fails to show the preexisting bilateral pes planus was permanently worsened by service.  Davis , 273 F.3d at 1345; see Jensen, 4 Vet. App. at 306- 307; Hunt, 1 Vet. App. 292.  Accordingly, service connection based on the theory of aggravation is not warranted.

The Board has also considered whether service connection for plantar fasciitis is warranted based on continuity of symptomatology.  First, the Board finds that the medical evidence does not support a finding of service connection based on continuity of symptomatology.  After the single acute instance of plantar fasciitis in 1991, he was not treated for plantar fasciitis during service and the condition was not discussed or diagnosed in 1996, shortly after service.  Treatment records do not show complaints of foot pain until October 2008 when he mentioned the condition during a mental health appointment.  A diagnosis was not provided until November 2008, at which time he reported onset as a few months prior.  The October 2008 treatment record is the first recorded symptomatology related to the feet, coming some 12 years after discharge from service and 17 years after the single episode of plantar fascitis during service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has also considered the Veteran's statements alleging continuity of symptomatology but notes that he denied symptomatology other than warts in 1996.  He denied symptomatology of the feet in November 2006 and during his November 2007 VA examination, which was conducted to determine the current severity of his plantar warts.  He also did not report a history of sporadic symptoms such as pain.  Despite denying symptomatology of the feet during his November 2007 examination, a few weeks later he filed for service connection for bilateral foot disabilities other than plantar warts.  Notably, he had been treated for several orthopedic disabilities since service but did not mention his feet until October 2008 during a mental health examination.  In November 2008 he complained of bilateral heel pain and said the pain had onset only a few months prior.  He said he had similar pain in the past while marching; the assessment was likely plantar fasciitis.  He did not indicate that the condition had been continuous since service, and in fact, did not specifically allege continuity of symptomatology, other than the basic claim of aggravation of the pes planus, until after the issuance of the initial rating decision denying service connection.  During his March 2011 VA examination conducted for TDIU purposes, he reported that he had suffered bilateral foot pain on and off since 1995.  X-rays of the feet were negative.  The diagnosis was plantar fasciitis.

The Veteran has alleged that he has suffered plantar fasciitis since service and testified that his bilateral foot condition was aggravated during service due to wearing boots, marching, and running; however, the Board finds that his statements are not credible.  Significantly, the Board finds that the Veteran's reported history of continued bilateral foot disabilities since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disability began in service, the VA examination conducted two months after separation from service was absent of any complaints or diagnosis other than plantar warts.  Moreover, the post-service evidence does not reflect treatment related to the feet for 12 years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, while he had sought treatment for other orthopedic and physical ailments since service, he repeatedly denied foot symptomatology until 2008.

Accordingly, the Board finds that while the Veteran is generally competent to report symptoms such as pain, his statements regarding continuity of symptomatology are not credible as his reports to medical providers and to VA conflict with past statements.  Thus, his statements are of little probative value.

Consequently, based on his lack of reported symptomatology and treatment for 12 years and the conflicting statements, the Board finds that service connection based on continuity of symptomatology is not warranted.

Finally, the Board has considered whether service connection for plantar fasciitis on a direct basis is warranted but finds that the competent and credible evidence does not suggest a nexus between the disability and service.  As noted above, the Board has found the Veteran's lay statements not credible.  While he was treated for an acute episode of plantar fasciitis of the left foot during service, subsequent treatment records, to include the VA examination conducted two months after separation, fail to show additional complaints or treatment of plantar fasciitis.  The first indication of a bilateral foot disability after service is dated 2008 at which time he was found to have likely plantar fasciitis of the feet.  The diagnosis was confirmed in March 2011.  None of the competent and credible evidence supports a finding of a chronic disability in service or a relationship between the current disability and service.  Consequently, without a nexus between the disability and service, service connection for the bilateral foot disability cannot be granted.

Briefly, the Veteran requested a remand for a VA examination so that an opinion could be obtained addressing the etiology of his current bilateral foot condition.  Because the VA examination dated two months after service showed only plantar warts, which have been service connected, the Board finds no evidence otherwise suggesting that the pes planus was aggravated by service or that plantar fascitis was chronic in service.  Further, because the competent and credible evidence does not suggest a possible nexus between the current diagnosis and service, the minimum criteria for a VA examination have not been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


C. Knees

The Veteran seeks service connection for a bilateral knee disability as secondary to his bilateral foot disability.  Because service connection for the feet has been denied, service connection for the knees as secondary to the feet must also be denied.

Briefly, service connection for the bilateral knee disability must also be denied on a direct basis.  STRs show no complaints or treatment of the knees.  Treatment records dated subsequent to service, including the March 2011 VA examination conducted in conjunction with the claim for TDIU benefits, show diagnosis of pain, arthralgia and tendonitis; however none indicate the etiology of the bilateral knee disability and none relate the condition to service or his feet.

During his Board hearing, the Veteran claimed that his bilateral knee condition was caused by his bilateral foot condition.  However, the Veteran is not competent to provide an opinion regarding the etiology of his bilateral knee disability as the condition is not readily observed by laypersons.  Regardless, since service connection for his bilateral foot disability has been denied, his statements relating the bilateral knee condition to his feet have no probative value.  Finally, a remand is not warranted for a VA examination because the competent and credible evidence fails to show that the bilateral knee condition might have had onset during or as a result of service.  McLendon, 20 Vet. App. 79.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO granted an initial rating of 50 percent for the Veteran's depression under Diagnostic Code (DC) 9434.  See 38 C.F.R. § 4.130.  Under DC 9434, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

June 2006 VA treatment records show the Veteran had anxious mood, was teary, and had sad affect.  He was struggling with his history of child abuse and grieving over the change in life goals and aspirations since leaving service.  While working as a realtor, coworkers noticed he was quick to anger, aggressive, and lacked focus and concentration.  The provider diagnosed depression and assigned a GAF score of 60.  The provider said to rule out ADD inattentive type and PTSD related to childhood abuse.  Similar symptoms were reported in July and August 2006.  In September 2007, he reported worsening symptoms, which included irritability, anger, lack of energy, and difficulty sleeping.  He said he was having problems getting along with others at work.  The provider suspected that his problem related to his long childhood history of abuse.

He had a VA examination in October 2008.  The examiner reviewed the claims file.  She observed depressed mood, which he reported occurs near-continuously and affects his ability to function independently.  He reported hopelessness, lack of motivation, self-esteem issues, lack of friends, trust issues, anger/irritability issues, and inability to find pleasure in things he used to do.  He had trouble concentrating on tasks and his judgment was impaired.  He had difficulty with problem solving, lacked effective communication and coping skills, was unable to trust others, and lacked social support.  His memory was mildly impaired.  The diagnosis was depression, moderate, recurrent.  She assigned a GAF score of 55.

The examiner found him intermittently unable to perform activities of daily living due to anger issues, depression, lack of motivation, hopelessness, self-esteem problems, and fatigue.  In addition, he is unable to maintain effective work, school and social relationships due to lack of friends, trust issues, anger with others, and lack of coping and problem solving skills.  She opined that his symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks although he generally functions satisfactorily with routine behavior, self-care, and normal conversation.  She reiterated previously noted symptoms in support of her opinion.

In March 2009 he was unemployed but pursuing vocational rehabilitation.  He also said he wanted to get a dog as a companion.  He reported improvement in April 2009.  He was working two hours per day and had gotten a dog.  An August 2009 record shows that he was in college and doing well with decreased problems with anger management; however, a few weeks later he reported increased anger problems.

November 2010 records show that he applied to have his therapy dog admitted to attend school with him.  Crowds at school triggered his anger and fight or flight response.  Stress from being forced to interact with others and his workload interrupted his sleep.  He also had problems with focus and motivation.  In December, he was doing better than he had in years.  He attributed his sense of well-being and decreased anger issues to his dog.  A GAF score of 75 was assigned.

A March 2011 VA examination report shows that the examiner reviewed past treatment records.  The Veteran discussed his childhood and his anger management problems.  He reported difficulties focusing on tasks and said he is unable to deal with crowds.  He has three friends but does not participate in activities.  At school he leaves classes early but has his dog with him all the time.  He has had trouble sleeping for 17 years and sleep aids cause him to dream about his childhood, being beaten in the army, and fighting.  The symptoms affect his total daily functioning which results in inability to get along with others.  He reported having been separated for 14 of his 16 years of marriage and that a divorce is pending.  He does not have a relationship with his son.

Regarding school, he enrolled in college in 2009 and at the time of the examination, had completed 75 credit hours with a GPA of 3.73.  He was to start new classes the week after his examination.  Prior to returning to school, he worked for 16 years as a real estate agent.  He related his unemployment to his mental condition as he is unable to deal with people or focus for more than 30 minutes.

Objective symptoms included depressed mood, depressed feelings, agitation, inability to trust others, and lack of recreational activities.  The diagnosis was major depression, moderate recurrent.  The examiner assigned a GAF score of 60 and opined that he is emotionally unable to get along with others and gets into fights easily.  He has difficulty establishing and maintaining effective work, school, and social relationships because of anger and mood.  He opined that the symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  Prognosis was fair.  Briefly, the Veteran had a sleep study in June 2011 and was diagnosed with mild sleep disordered breathing and snoring.  

During his Board hearing, he said he struggles internally and needs special accommodations at school.  He has a special chair and desk and can leave for short periods.  He also has a service dog.  Depending on his quality of sleep, sometimes he feels safe and other times not.  He also noted problems with concentration, irritability, isolation, anger, driving, being in crowds, and fatigue.

In addition to relating his current symptoms, he asked the Board to remand his case for a new VA examination.  He argued that the March 2011 examination report is inadequate because the examiner did not look at him and typed during the appointment.  He also believes his depression has been misdiagnosed and seeks a new examination to obtain a proper diagnosis of PTSD.  The Board does not find that a remand is warranted for a new VA examination.  The examination report is detailed and fully describes the Veteran's symptoms, and other than his allegation of incorrect diagnosis (discussed above), the Veteran does not contend that his symptoms are worse than those noted in the examination report.  Further, a review of all of the evidence shows that his depression has been relatively stable during the pendency of his claim.  Thus, the Board cannot find that the March 2011 examination report is grossly out of line with other treatment records and the Veteran's statements regarding his condition.  A remand for a new examination is not warranted.

The Board has considered all of the evidence but finds that a rating in excess of 50 percent is not warranted for any period during the pendency of his claim.  While the Veteran has problems interacting with others, his symptoms do not rise to the severity to cause deficiencies in most areas due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  Here, his GAF scores have ranged from 55 to 75, indicating mild to moderate symptoms.  He is doing well in school and his therapy has helped reduce the severity his symptoms.  At most, he is intermittently unable to perform activities of daily living due to anger issues, depression, and lack of motivation, hopelessness, self-esteem problems, and fatigue.  This finding alone is not sufficient to support a 70 percent rating.

Further, both VA examiners indicated that the condition causes occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks although he generally functions satisfactorily with routine behavior, self-care, and normal conversation.  This criteria supports at most a 30 percent rating.  Thus, the Veteran has been given the benefit of the doubt that his symptoms are of the severity to warrant a 50 percent rating.  Finally, a 100 percent rating is not warranted for his depression because his condition does not cause total occupational and social impairment.

The Board has also considered whether referral for an extraschedular rating is warranted.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  While he alleges that his disability interfered with past employment, his condition has not prevented him from successfully participating in college courses.  Further, the condition has not resulted in hospitalizations.  Notably, the level of severity found by the VA examiners supports only a 30 percent rating, but VA has given him the benefit of the doubt that his symptoms are of the severity to warrant the 50 percent rating.  Accordingly, the Board cannot find that the evidence supports the assignment of a higher rating or that his disability picture presents such exceptional circumstances to warrant referral for an extraschedular rating at this time.

In summary, the Board finds that an initial rating in excess of 50 percent is not warranted for any period during the pendency of his claim.  His symptoms have remained relatively stable during the pendency of his claim, and as such, staged ratings are not warranted.  The appeal is denied.

III. The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.            § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in October 2007, December 2007, March 2008, and June 2008 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted copies of records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations for his mental health disabilities as discussed above and which have been deemed adequate for rating purposes.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as noted above, VA examinations are not warranted for the feet as the competent and credible evidence fails to show that the bilateral pes planus was aggravated by service.  Further, an examination of the feet is not necessary as the competent and credible evidence fails to show that he had a chronic disability during service or that his bilateral foot disability may be related to service.  Finally, an examination is not warranted for the knees because he claimed the condition as secondary to the bilateral foot disability, which has been denied.  Further, the competent and credible evidence does not suggest that the bilateral knee disability is in any way related to service.  While he requested new VA examinations for his mental health disabilities, as noted above, his reasoning is not adequate to warrant a remand for additional appointments.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for TDIU has been withdrawn and is dismissed without prejudice.

Service connection for PTSD is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a bilateral knee disability as secondary to the bilateral foot disability is denied.

Entitlement to a rating in excess of 50 percent for service connected major depression is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


